        Case 2:20-cv-00059-JM Document 19 Filed 07/01/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

CORDELL NICHOLS                                                       PETITIONER
Reg. #29494-044

V.                       CASE NO. 2:20-CV-59-JM-BD

DEWAYNE HENDRIX, Warden,
Federal Correctional Institution,
Forrest City, Arkansas                                              RESPONDENT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 1st day of July, 2020.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
